DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 2-14-2022. Claims 1-20 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2008/0134278, to Al-Karmi, which is newly cited in this Action.
U.S. Patent No. 7,260,597, to Hofrichter et al. (“Hofrichter”), which is applicant-cited in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 102(b) (pre-AIA ) – Claims 1-6, 9, 1, 12-18, and 20 are anticipated by Al-Karmi.
35 U.S.C. § 103(a) (pre-AIA ) – Claims 7, 8, 11, and 19 are obvious over Al-Karmi in view of Hofrichter.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement submitted on 2-14-2022 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 9, 10, 12-18, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Al-Karmi (U.S. 2008/0134278).

Regarding claim 10, Al-Karmi teaches:
An apparatus (Al-Karmi, Fig. 1, mobile radio telephone 104, as also shown in Fig. 3, ¶¶ 12, 22), comprising: 
a processing system including a processor (Al-Karmi, Fig. 3, at least processor 310 is a processing system with processor, ¶¶ 22-24); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Al-Karmi, Fig. 3, at least memory 380, ¶ 26), comprising: 
executing a web server application that facilitates communications with a gateway communicatively coupled to a media processor capable of displaying content on a display of a media device (Al-Karmi, Fig. 1, the set-top box/gateway 102 is communicatively coupled to processor 245, which is a part of 102, and can cause content to be displayed on television 108 (“media device”), for example, through interface 230, and by way of an application (i.e., programming) executed on the system, which is a “web server” type since it accesses outside networks through interface 205 and which facilitates communication through the set-top box/gateway 102 and other devices, see ¶¶ 16, 18, 43); 
detecting the media processor (Al-Karmi, Fig. 5, step 505, ¶¶ 32, 34); 
establishing communication services between the apparatus and the media processor (Al-Karmi, ¶ 35);
detecting an incoming telephone call (Al-Karmi, Fig. 5, step 530, ¶ 40); 
identifying a calling party identifier from the incoming telephone call (Al-Karmi, ¶ 40); and 
directing the media processor to present the calling party identifier at the display of the media device (Al-Karmi, ¶ 43).

Regarding claim 1, which is directed to a “non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system of a communication device including a processor, facilitate performance of operations” that are virtually identical to the functions performed by the apparatus (i.e., the communication device in claim 1) recited in claim 10, Al-Karmi anticipates each limitation of the claim, including that at least the memory 380 in Fig. 3 is a non-transitory, machine-readable medium with programming executed by the processor 310 as described in paragraphs 22-26. As a result, claim 1 is also rejected under section 102(b) as anticipated over Al-Karmi for the same reasons as presented in the section 102(b) rejection of claim 10.

Regarding claim 16, which is directed to a “method” comprising steps that are virtually identical to the functions performed by the apparatus recited in claim 10, Al-Karmi anticipates each limitation of the claim. As a result, claim 16 is also rejected under section 102(b) as anticipated over Al-Karmi for the same reasons as presented in the section 102(b) rejection of claim 10.

Regarding claims 2 and 12, which depend from claims 1 and 10, respectively, and in addition to the mappings in the rejections of claims 1 and 11, Al-Karmi further teaches “the communication device comprises a mobile phone,” as recited in claim 2, and “the apparatus comprises a mobile phone,” as recited in claim 12. Al-Karmi, Fig. 1, the device/apparatus is the radiotelephone 104, ¶ 12.

Regarding claim 3, which depends from claim 1, and in addition to the mappings in the rejection of claim 1, Al-Karmi further teaches “the operations further comprise communicating authentication data from the communication device to the media processor,” as recited in the claim. Al-Karmi, ¶¶ 19, 40, 41, control signaling that is used to identify and decode/decrypt information from the radiotelephone 104 is a type of authentication data.

Regarding claim 4, which depends from claim 3, and in addition to the mappings in the rejections of claims 1 and 3, Al-Karmi further teaches “the communicating authentication data comprises transmitting a security key from the communication device to the media processor, wherein the security key comprises encrypted data, a public key infrastructure (PKI) key, a personal identification number (PIN), a login or a password, or a combination of these,” as recited in the claim. Al-Karmi, ¶ 19, data is decrypted, thus, at least encrypted data is sent.

Regarding claim 5, which depends from claim 1, and in addition to the mappings in the rejection of claim 1, Al-Karmi further teaches “the detecting the media processor comprises detecting media resources available on a wireless network,” as recited in the claim. Al-Karmi, ¶¶ 32, 34, the device is detected over a wireless network, which uses media resources to communicate.

Regarding claim 6, which depends from claim 5, and in addition to the mappings in the rejections of claims 1 and 5, Al-Karmi further teaches “the detecting media resources available on the wireless network comprises requesting, by the communication device, information from a network device over the wireless network,” as recited in the claim. Al-Karmi, ¶¶ 32, 34, communications are exchanged between the radiotelephone 104 and set-top box/gateway 102, which requires requests for information to establish connection.

Regarding claim 9, which depends from claim 1, and in addition to the mappings in the rejection of claim 1, Al-Karmi further teaches “the detecting the media processor comprises detecting the media processor by a mobile phone over a WiFi network of a premises,” as recited in the claim. Al-Karmi, ¶¶ 32, 34, a wireless network is considered a WiFi network.

Regarding claim 13, which depends from claim 10, and in addition to the mappings in the rejection of claim 10, Al-Karmi further teaches “the operations further comprise detecting a manipulation of a user interface of the media device to indicate reception of the incoming telephone call,” as recited in the claim. Al-Karmi, ¶¶ 38-39.

Regarding claim 14, which depends from claim 10, and in addition to the mappings in the rejection of claim 10, Al-Karmi further teaches “the detecting the media processor comprises requesting, by the apparatus, information from a network device over a wireless network,” as recited in the claim. Al-Karmi, ¶¶ 32, 34.

Regarding claim 15, which depends from claim 10, and in addition to the mappings in the rejection of claim 10, Al-Karmi further teaches “the operations further comprise authenticating the apparatus with the media processor,” as recited in the claim. Al-Karmi, ¶¶ 19, 32, 34, 40, 41, any of a variety of processes from connecting to the set-top box/gateway 102, receiving phone calls, and/or controlling the set-top box/gateway 102 is a form of authentication between the radiotelephone 104 and processor 245 that is a part of the set-top box/gateway 102.

Regarding claim 17, which depends from claim 16, and in addition to the mappings in the rejection of claim 16, Al-Karmi further teaches “authenticating, by the processing system, the media device to the media processor by transmitting a security key from the media device,” as recited in the claim. Al-Karmi, ¶¶ 19, 32, 34, 40, 41, any of a variety of processes from connecting to the set-top box/gateway 102, receiving phone calls, and/or controlling the set-top box/gateway 102 is a form of authentication between the radiotelephone 104 and processor 245 that is a part of the set-top box/gateway 102.

Regarding claim 18, which depends from claim 16, and in addition to the mappings in the rejection of claim 16, Al-Karmi further teaches “the detecting the media processor comprises requesting, by the media device, information from a network device over a wireless network,” as recited in the claim. Al-Karmi, ¶¶ 32, 34, communications are exchanged between the radiotelephone 104 and set-top box/gateway 102, which requires requests for information to establish connection.

Regarding claim 20, which depends from claim 16, and in addition to the mappings in the rejection of claim 16, Al-Karmi further teaches “the detecting the media processor comprises detecting the media processor by a mobile phone over a WiFi network of a premises,” as recited in the claim. Al-Karmi, ¶¶ 32, 34, a wireless network is considered a WiFi network.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7, 8, 11, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Al-Karmi (U.S. 2008/0134278) in view of Hofrichter (U.S. 7,260,597), both of which are in the same field of home networks, including receiving telephone calls, as the claimed invention.

Regarding claim 7, which depends from claim 1, Al-Karmi does not teach the additionally recited limitation. Hofrichter remedies this and teaches “communication between the communication device and the media processor conform to a markup language,” as recited in the claim. Hofrichter, Col. 13, lines 8-20, where messages (e.g., instructions) exchanged use HTTP, which is a markup language. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al-Karmi to use HTTP, or other markup language, to exchange instructions, as in Hofrichter, to have a uniform language between communication devices that enables communication, retrieval of information, etc. See Hofrichter, Col. 13, lines 20-32.

Regarding claims 8, 11, and 19, which depend from claims 7, 10, and 16, Hofrichter further teaches “the operations further comprise exchanging, with the media processor, markup language instructions over a communication network,” as recited in claim 8, “the operations further comprise exchanging, with the media processor, markup language instructions over a communication network,” as recited in claim 11, and “exchanging, by the processing system, with the media processor, markup language instructions over a wireless network,” as recited in claim 19. Hofrichter, Col. 13, lines 8-20, where messages (e.g., instructions) exchanged use HTTP, which is a markup language. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Al-Karmi to use HTTP, or other markup language, to exchange instructions, as in Hofrichter, to have a uniform language between communication devices that enables communication, retrieval of information, etc. See Hofrichter, Col. 13, lines 20-32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2008/0260125, 2010/0054436, 2011/0107379, 2006/0210050, 2003/0142802, 2008/0260136, 2006/0107299, 2010/0142691, 2003/0142802, 2007/0263853, and 2006/0041923, and U.S. Patent No. 8,213,919.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413